                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


MATTHEW C. WARD,

                      Plaintiff,

vs.                                        Case No. 19-3079-SAC

KEARNY COUNTY HOSPITAL and
KEARNY COUNTY SHERIFF’S DEPT.,
                    Defendants.


                               O R D E R

      This case is before the court to screen plaintiff’s pro se

complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the court

to    “supply   additional   factual   allegations   to   round   out   a

plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).




                                   1
II. Screening standards

        Title 28 United State Code Section 1915A requires the court

to    review     cases    filed     by   prisoners   seeking   redress    from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine       whether    the    complaint    contains   “sufficient     factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

        The plausibility standard is not akin to a probability
        requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are merely
        consistent with a defendant’s liability, it stops short
        of the line between possibility and plausibility of
        entitlement to relief.

Id.    A plausibility analysis is a context-specific task depending

on a host of considerations, including judicial experience, common

sense     and    the     strength    of    competing   explanations      for   the

defendant's conduct.         See id. at 679; Twombly, 550 U.S. at 567.

        The     court     accepts    the    plaintiff’s    well-pled      factual

allegations as true and views them in the light most favorable to

the plaintiff.          United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).       The court, however, is not required to accept legal

                                           2
conclusions alleged in the complaint as true. Iqbal, 556 U.S. at

678.

III. The complaint

        Plaintiff written his complaint on forms for bringing an

action under 42 U.S.C. § 1983.                His complaint alleges that in

November 2016 he was accompanied by a Kearny County Sheriff’s

Deputy to the Kearny County Hospital.                  He asserts that at the

hospital, the Deputy, who indicated he was acting as a friend,

heard private medical information regarding plaintiff without

plaintiff’s    permission       which   the    Deputy    later   reported      to   a

corrections officer.        Plaintiff alleges that he discovered that

this happened in May 2017.

IV. No private cause of action for HIPAA violations

        Plaintiff    asserts    that    defendants      committed      HIPAA    law

violations.        There is no private cause of action, however, for

HIPAA    law   violations.        “HIPAA”     stands    for   Health     Insurance

Portability and Accountability Act.              The law provides for civil

and     criminal    penalties    for    improper       disclosure   of    medical

information.        But, orders from the Tenth Circuit and this court

have observed that there is a consensus opinion that HIPAA does

not create a private right of action. E.g., Wilkerson v. Shinseki,

606 F.3d 1256, 1267 n.4 (10th Cir. 2010); Wilson v. Saint Francis

Community Services, 2018 WL 4409440 *2 (D.Kan. 9/17/2018); Leiser

v. Moore, 2017 WL 4099469 *6 (D.Kan. 9/15/2017); Keltner v. Bartz,

                                        3
2013 WL 761157 *4 (D.Kan. 2/27/2013); Howard v. Douglas County

Jail, 2009 WL 1504733 *4 (D.Kan. 5/28/2009).       The Tenth Circuit

has also noted that two circuit courts have held that § 1983 may

not be used to remedy a HIPAA violation.    Thompson v. Larned State

Hospital, 597 Fed.Appx. 548, 550 (10th Cir. 2015)(citing Dodd v.

Jones, 623 F.3d 563, 569 (8th Cir. 2010) and Seaton v. Mayberg, 610

F.3d 530, 533 (9th Cir. 2010)).       In other words, a governmental

agency must enforce penalties for HIPAA violations.    Adams v. CCA,

2011 WL 2909877 *5 (D.Idaho 7/18/2011); Agee v. U.S., 72 Fed.Cl.

284, 289-90 (Fed.Ct.Cl. 2006).

V. Any § 1983 action against the hospital would be untimely.

     There is a two-year statute of limitations for violations of

§ 1983.    Jacobs v. Lyon County Detention Center, 371 Fed.Appx.

910, 912 (10th Cir. 3/31/2010)(drawing the period from the personal

injury statute of limitations in Kansas in accordance with Wilson

v. Garcia, 471 U.S. 261, 269 (1985)); Brown v. U.S.D. 501, 465

F.3d 1184, 1188 (10th Cir. 2006)(same).       A civil rights action

accrues when the facts supporting a cause of action are or should

be apparent.   Alexander v. Oklahoma, 382 F.3d 1206, 1215 (10th Cir.

2004).    Plaintiff knew that the defendant hospital shared medical

information with the deputy sheriff in November 2016, but did not

file this action until May 2019.        Therefore, even if plaintiff

could state a § 1983 claim, the limitations period for bringing

such a claim has expired.

                                  4
VI. The Kearny     County    Sheriff’s     Department    is   not   a   proper
defendant.

     Plaintiff’s   claims     against     the   Kearny   County     Sheriff’s

Department must be dismissed because under Kansas law the Kearny

County Sheriff’s Department is a governmental subunit and not an

entity which may sue or be sued.         See K.S.A. 19-105 (all suits by

or against a county shall be brought by or against the board of

county commissioners).      The Tenth Circuit and this court have held

this way in other cases.      See Brown v. Sedgwick County Sheriff’s

Office, 513 Fed.Appx. 706, 707-08 (10th Cir. 3/12/2013)(affirming

dismissal of a § 1983 claim against a Kansas county sheriff’s

office because it is not an entity which may be sued); Mays v.

Wyandotte County Sheriff’s Department, 2016 WL 81228 *1 (D.Kan.

1/7/2016)(dismissing    claim   against     Wyandotte    County     Sheriff’s

Office); Wright v. Wyandotte County Sheriff’s Dept., 963 F.Supp.

1029, 1034 (D.Kan. 1997)(same).

VII. Respondeat superior does not apply to § 1983 claims.

     Plaintiff may not sue either the Kearny County Hospital or

the County (through the Board of County Commissioners) under §

1983 merely on the grounds of respondeat superior, that is that an

employee   violated    plaintiff’s       federal   rights.      Connick     v.

Thompson, 563 U.S. 51, 60 (2011)(stating principle as applicable

to local governmental defendants); Green v Denning, 465 Fed.Appx.

804, 806 (10th Cir. 3/9/2012)(applying principle to prison health


                                     5
contractor).      No liability may be established without proof that

the    County’s   policies   or   customs   caused   the   deprivation   of

plaintiff’s federally protected rights. See Bd. Of Cnty. Comm'rs

of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997). A plaintiff may

show such a policy or custom through (1) formal regulations; (2)

widespread practice so permanent that it constitutes a custom; (3)

decisions made by employees with final policymaking authority that

are relied upon by subordinates; or (4) a failure to train or

supervise employees that results from a deliberate indifference to

the injuries caused.     Brammer–Hoelter v. Twin Peaks Charter Acad.,

602 F.3d 1175, 1188–89 (10th Cir. 2010).        Plaintiff has failed to

allege facts establishing a Kearny County policy or custom that

caused the alleged violation of his rights.

VIII. Conclusion

       For the above-stated reasons, plaintiff’s complaint fails to

state a claim for relief against the defendants he has named.

Plaintiff is given time until June 5, 2019 either to show cause

why this action should not be dismissed or file a complete and

proper amended complaint to cure the deficiencies discussed in

this    order.     An   amended   complaint   should    describe   all   of

plaintiff’s claims and all the defendants plaintiff seeks to sue

without referring to the original complaint.           If plaintiff fails

to show cause or file a proper amended complaint, this action shall

be dismissed.

                                     6
IT IS SO ORDERED.

Dated this 10th day of May, 2019, at Topeka, Kansas.




              s/Sam A. Crow________________________________
              Sam A. Crow, U.S. District Senior Judge




                           7
